Citation Nr: 0413017	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  99-16 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for primary biliary 
cirrhosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to October 
1971, including service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware that denied the veteran's claim of entitlement to 
service connection for primary biliary cirrhosis.  The 
veteran perfected a timely appeal of this determination to 
the Board.

During the course of this appeal, the claims folder was 
transferred to the Huntington, West Virginia, RO.

In July 2003, the Board remanded the case to the RO for 
further development.  The case is once again before the Board 
for appellate consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for primary biliary cirrhosis must be remanded for further 
action.

As a preliminary matter, the Board notes that subsequent to 
the date the veteran filed his claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  This liberalizing 
law is applicable to the appellant's claim because it is 
pending before VA.  See Bernklau v. Principi, 291 F.3d 795, 
806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

These laws and regulations also include notification 
provisions.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  As such, a VCAA letter must 
specifically:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to that effect.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In this case, to date, neither the veteran nor his 
representative has been issued any sort of notification of 
the effect of the VCAA on his claim of entitlement to service 
connection for primary biliary cirrhosis, or what VA would do 
pursuant to the VCAA to assist him with respect to this 
claim.  Further, in the September 2001 and December 2003 
Supplemental Statements of the Case, the RO again did not 
provide an explanation of the impact of the VCAA on this 
claim.  The Board therefore finds that the RO should inform 
the appellant and his representative of the VCAA and its 
notification provisions.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see also Graves v. Brown, 8 Vet. 
App. 522 (1995).  Accordingly, this case must be remanded and 
on remand, the RO must send the veteran a letter advising him 
of which portion of the evidence he is to provide, which 
part, if any, the RO will attempt to obtain on his behalf, 
and a request that the veteran provide any evidence in his 
possession that pertains to his claim.

Further, in an effort to assist the veteran in the 
development of his claim, the Board remanded this case in 
July 2003 and requested that the RO schedule the veteran for 
a VA examination to determine the nature and etiology of the 
veteran's primary biliary cirrhosis.  The RO scheduled the 
examination and requested that an examiner review the 
veteran's service medical records and his post-service 
treatment records and provide an opinion as to, among other 
things, "whether cirrhosis is at least as likely as not 
related to inservice exposure to herbicides" and, if the 
examiner finds that the veteran's condition was not 
manifested in service or within one year following his 
release from service, "whether it is at least as likely as 
not that the [veteran's primary biliary cirrhosis] is 
otherwise related to service."  In a report dated in October 
2003, the examiner discussed the veteran's pertinent medical 
history.  After examining the veteran and thoroughly 
reviewing the claims file, the examiner diagnosed the veteran 
with primary biliary cirrhosis and found that the veteran's 
condition was not manifested during active military service 
from August 1951 to October 1971.  The examiner also found 
that the veteran was not diagnosed with primary biliary 
cirrhosis within one year of his discharge from military 
service in October 1971.  After these findings, the examiner 
stated that "[t]he veteran's cirrhosis is at least as likely 
as not related to in-service exposure to herbicides," but 
then noted that, "at the present time, the medical 
literature does not report an association between primary 
biliary cirrhosis and herbicide use."  The examiner did not 
address whether, if the veteran's condition was not 
manifested in service or within one year of service, it was 
at least as likely as not that the veteran's primary biliary 
cirrhosis was otherwise related to service.  Because the 
examiner did not address one of the nexus questions requested 
by the RO in order to adjudicate this claim, and in light of 
the seeming inconsistency in the physician's findings and 
statements, which otherwise renders the examiner's opinion 
ambiguous, the Board concludes that the medical opinion 
should clarified.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  The RO should then request 
clarification of the October 2003 opinion 
from its author (or, if the author is 
unavailable, a suitable substitute who 
will need to review the entire record).  
First, the physician should specifically 
state whether or not the veteran's 
cirrhosis is at least as likely as not 
related to inservice exposure to 
herbicides.  In doing so, the examiner 
should comment on the findings in the 
October 2003 examination report and the 
medical literature regarding the 
association between primary biliary 
cirrhosis and herbicide use.  Second, in 
light of the October 2003 examination 
report findings that the veteran's 
condition was not manifested in service 
or within one year of service, the 
examiner should also specifically state 
whether or not is it at least as likely 
as not that the veteran's primary biliary 
cirrhosis is otherwise related to 
service.  It is imperative that the 
examiner who is designated to examine the 
claims file reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

4.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




